Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 05, 2022
The Court of Appeals hereby passes the following order:
A22A0881. SANFORD DORROUGH v. THE STATE.
       A jury found Sanford Dorrough guilty of aggravated child molestation and
aggravated sodomy, and the trial court entered sentence on May 10, 2013. The trial
court denied Dorrough’s motion for new trial on October 15, 2018. On September 2,
2021, Dorrough filed an out-of-time notice of appeal, and the trial court transmitted
the record. We, however, lack jurisdiction.

      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). “[A] timely-filed notice of appeal is a jurisdictional
prerequisite to a valid appeal.” Henderson v. State, 265 Ga. 317 (1) (454 SE2d 458)
(1995). Here, Dorrough filed his notice of appeal almost three years after the denial
of his motion for new trial. Although Dorrough purported to file an out-of-time
appeal, the Supreme Court has made clear that an out-of-time appeal is not a viable
remedy in a criminal case. See Cook v. State, ___ Ga. ___, ___ (5) (Case No.
S21A1270, decided March 15, 2022).

       Because the trial court was without jurisdiction to decide Dorrough’s motion
for out-of-time appeal in this case, we VACATE the trial court’s order and REMAND
with instructions to dismiss the motion. The State has filed a motion to remand the
appeal, which is hereby DISMISSED as moot.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/05/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.

                                                                                      , Clerk.